Title: From George Washington to Meshech Weare, 15 April 1781
From: Washington, George
To: Weare, Meshech


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 15th 1781
                        
                        I have duly received the Letter which you did me the honor to write on the 2nd Instant; and also the Act for
                            raising the quota of Troops assigned to your State.
                        As every thing depends upon having our Regiments compleated to the Establishment; I hope this mode will be
                            efficacious, and that the exertions of the State will not be remitted untill the full complement of Men is raised, and
                            forwarded. We have not as yet received a single recruit from New Hampshire, altho the season is so far advanced; and if
                            the States which are now enjoying almost all the blessings of Peace, far removed from the ravages of War, will not
                            seriously & strenuously exert themselves, & strain every Nerve to afford Men & Supplies, I know
                            not from what quarter we may rationally expect the Means of defending ourselves, repelling the Enemy, and establishing the
                            Independence of the Country.
                        The efforts that New Hampshire made in the course of the last year to supply the Army, were truly
                            laudable—since the close of that Campaign, the rigor of the season, the badness of the roads, and the distance of the
                            State from the Troops, have prevented our making those frequent representations, and pressing requisitions, which have
                            been so often repeated to the States that were more contiguous; upon the success of which, alone, we have subsisted the
                            Army—But the time is now come when we must look to New Hampshire for a pointed and exact compliance with the requisitions
                            of Congress, especially in the Article of Beef Cattle. All the little Magazines which we had laid up, against an
                            emergency, in the Garrison of West Point, & its dependencies, are entirely consumed. The States of Massachusetts
                            and Connecticut have been frequently called upon, and I cannot now flatter myself that our prospects from them are by an
                            Means equal to our Necessities; indeed I fear they will relax still more, if the other States do not furnish as great a
                            proportion of the Supplies required of them—Let me entreat therefore, that speedy and effectual Measures may be taken by
                            the State to avert the distresses which now threaten the Army, by complying as fully & regularly as possible with
                            the requisitions of Congress.
                        The Articles of Cloathing which will be the most essential at the present period are, shirts, linnen
                            Overalls, Shoes &c. I could wish to have the Summer Cloathing sent on without delay. With great regard &
                            esteem I have the honor to be Dear Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                    